 



EXHIBIT 10.3

April 13, 2005

Mr. Howard M. Lorber
c/o Vector Group Ltd.
100 S.E. Second Street, 32nd Floor
Miami, FL 33131

Dear Mr. Lorber:

     This letter agreement will confirm the understandings between Vector Group
Ltd. (“Vector”) and you, as a stockholder of Vector, in connection with Vector’s
private placement of $30 million of 5% Variable Interest Senior Convertible
Notes due 2011 (the “Notes”), which closed on April 13, 2005. Prior to the
offering, Jefferies & Company, Inc. (“Jefferies”), the initial purchaser of the
Notes, advised Vector that, to successfully market the offering, buyers of
convertible securities must be able to borrow shares of Vector common stock on
normal terms in order to hedge purchases of the Notes. Based on the existing
public float of Vector’s stock, Jefferies indicated that there was not a
sufficient number of shares available in the market to borrow. Accordingly,
Jefferies stated to Vector that the proposed investors in the Notes would only
proceed with the private placement if you and your affiliates, as a principal
stockholder of Vector, agreed for a period of 30 months from November 18, 2004
(the “Availability Period”), to permit Jefferies to borrow up to 300,000 shares
of Vector common stock as needed. On April 13, 2005, in order to facilitate
Vector’s placement of the Notes, you and your affiliates agreed with Jefferies
not to dispose of the 300,000 shares during the Availability Period and to make
the shares available for borrowing by Jefferies during that period. We
understand that you will receive from Jefferies only a minimal spread of
approximately 25 basis points on any shares actually borrowed.

     In order to appropriately compensate you and your affiliates for agreeing
to lend the shares and accepting the resulting liquidity risk, Vector has agreed
with you as follows:

     (i) During the period from the date hereof to May 18, 2007, notwithstanding
any conversion or redemption of the Notes, Vector will pay to you, or an
affiliate designated by you, an annualized fee of 1.0% of the aggregate market
value of 300,000 shares of Vector common stock. The fee will be payable on a
quarterly basis, with the first payment to be made on July 1, 2005, based on the
aggregate market value of the 300,000 shares during the preceding quarter.

     (ii) The fee will be payable in cash or, by mutual agreement of Vector and
you, in treasury shares of Vector common stock (valued at market value).

     (iii) The market value of the Vector common stock for the purposes of
clauses (i) and (ii) above will be determined based on the average closing price
of the Vector common stock during the relevant quarter.

     (iv) Promptly following the date hereof, Vector will use all reasonable
efforts to file and keep in effect a Registration Statement on Form S-3 or other
applicable form to register the resale under the Securities Act of 1933 of the
shares of Vector common stock subject to the stock loan arrangement.

 



--------------------------------------------------------------------------------



 



     (v) Vector will hold you and your affiliates harmless on an after-tax basis
against the increase, if any, in the income tax rate applicable to payments to
you or your affiliates in respect of dividends paid by the Company on the
300,000 shares as a result of you or your affiliates having entered into the
stock loan arrangements. Any such indemnification against additional income tax
shall fully consider the income tax effect of receiving any and all such
payments.

     (vi) In the event of any change in capitalization affecting the Vector
common stock, including, without limitation, a stock dividend or other
distribution, stock split, spin-off, reorganization or recapitalization, the
aggregate number of shares upon which the fee and any tax indemnity shall be
computed shall be appropriately adjusted.

     Vector represents to you that (i) Vector has the requisite corporate power
and authority to enter into and perform its obligations under this letter
agreement; (ii) this letter agreement has been approved by the Audit Committee
of Vector’s Board of Directors; and (iii) any necessary exceptions or waivers
under Vector’s Code of Business Conduct and Ethics have been obtained in order
to permit Vector to enter into and perform this letter agreement.

     This letter agreement contains all the understandings between Vector and
you pertaining to the matters referred to herein, and supercedes all
undertakings and agreements, whether oral or in writing, previously entered into
by Vector and you with respect hereto. No provision of this letter agreement may
be amended or waived unless such amendment or waiver is agreed to in writing
signed by you and a duly authorized officer of Vector. No waiver by Vector or
you of any breach by the other party hereto of any condition or provision of
this letter agreement to be performed by such other party shall be deemed a
waiver of another similar or dissimilar condition or provision at the same time,
any prior time or any subsequent time. If any provision of this letter agreement
or the application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this letter agreement or the
application of such provision to such person or circumstances other than those
to which it is so determined to be invalid and unenforceable, shall not be
affected thereby, and each provision hereof shall be validated and shall be
enforced to the fullest extent permitted by law. This letter agreement will be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to its conflicts of laws principles. This letter agreement may be
executed in counterparts, each of which shall be deemed an original, but both of
which together shall constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



     Please indicate your agreement with the foregoing by signing this letter
agreement in the space provided below.

            Very truly yours,


VECTOR GROUP LTD.
      By:   /s/ Richard J. Lampen         Richard J. Lampen        Executive
Vice President     

The foregoing letter agreement
is consented and agreed to as of the
date first written above.

                  /s/ Howard M. Lorber       Howard M. Lorber           

3